Citation Nr: 1811946	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date prior to April 1, 2001 for an award of additional compensation for a dependent.

3.  Entitlement to an effective date prior to March 14, 2001 for an award of service connection for a respiratory disorder, to include asthma.

4.  Entitlement to an effective date prior to January 31, 2012 for an award of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to February 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  A February 2011 rating decision implemented the Board's August 2010 decision that granted service connection for a respiratory disorder, to include asthma, and assigned March 14, 2001 as the effective date of the award.  A June 2011 letter informed the Veteran of the decision regarding additional compensation for dependents.  A February 2013 rating decision granted service connection for migraine headaches, effective January 31, 2012, and a March 2014 rating decision denied service connection for hypertension.  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The issues of service connection for hypertension and seeking earlier effective dates for awards of service connection for a respiratory disorder and migraines are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 






FINDING OF FACT

On the record at the October 2017 hearing, prior to the promulgation of a decision in this matter, the appellant withdrew his appeal seeking an earlier effective date for the award of additional compensation for dependents; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking an earlier effective date for the award of additional compensation for dependents; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

On the record at the October 2017 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeal seeking an earlier effective date for the award of additional compensation for dependents.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking an effective date prior to April 1, 2001 for the award of additional compensation for dependents is dismissed.  


REMAND

Regarding the claim of service connection for hypertension, the Veteran's  service treatment records show at least six elevated blood pressure readings, including 128/114 on the February 1996 service separation examination; they do not show a  diagnosis of hypertension in service.  Private medical records show that in May 2003, hypertension was noted to be stable.  The Veteran's primary theory of entitlement is that his hypertension is secondary to his service-connected heart block.  An August 2013 statement from V.H. Vohra, M.D. notes that hypertension and a rhythm disorder are inter-related, and in November 2017, Dr. Vohra stated that hypertension and sick sinus syndrome "could be" two separate problems or hypertensive heart disease could have triggered his arteriovenous block.  

On February 2014 VA hypertension examination, the Veteran related that he was told that his blood pressure was elevated around the time of his pacemaker surgery.  The examiner opined that it was less likely than not that hypertension was proximately due to or the result of the Veteran's service-connected heart block.  The opinion does not include adequate rationale, and ;does not address whether the Veteran's hypertension was aggravated by a service-connected disability .  

Regarding the claims for earlier effective dates for the awards of service connection for a respiratory disorder, to include asthma, and for migraines, in November 2017 the Veteran submitted a claim of clear and unmistakable error (CUE) in an April 1996 rating decision that denied service connection for a respiratory disorder and migraines.  The claims seeking earlier effective dates are inextricably intertwined with the CUE claims, and the CUE claims must be resolved prior to a determination on the earlier effective date claims.  Therefore, consideration of the earlier effective date claims must be deferred pending resolution of the CUE claims.  
The case is REMANDED for the following :

1.  The AOJ should arrange for the record to be returned to the February 2014 VA examiner (or, if that provider is unavailable, forwarded to an appropriate physician, perhaps an internist) for review and an addendum medical advisory opinion regarding the likely etiology of the Veteran's hypertension.  Upon review of the record, the consulting provider should opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to the elevated blood pressure readings in service, or was caused or aggravated (the opinion must address aggravation) by his service-connect atrioventricular heart block.  The consulting provider should comment on Dr. Vohra's opinion that hypertension and heart block are related (expressing, with rationale, agreement or disagreement with that opinion).

All opinions must include rationale .  

2.  The AOJ should adjudicate the Veteran's claims of CUE in the 1996 rating decision denials of service connection for a respiratory disability and migraines.

3.  The AOJ should then review the record and readjudicate the remaining claims (including the claims for earlier effective dates for awards of service connection for a respiratory disorder and migraines in light of the determinations made on the CUE claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


